Citation Nr: 1533377	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from February 11, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 2000 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an August 2010 rating decision of Muskogee, Oklahoma RO.

The Veteran testified before the Board at a May 2013 videoconference hearing; a transcript of the hearing is of record.  The Veterans Law Judge who conducted the May 2013 hearing is no longer employed by the Board, and in May 2015 the Veteran was afforded an opportunity to appear at a new hearing.  The Veteran did not respond to the May 2015 correspondence, hence, the Board will proceed with adjudication of the Veteran's claim.

In an August 2014 decision, the Board denied the Veteran's claim for an increased initial evaluation for PTSD and remanded the claim of entitlement to service connection for bilateral hearing loss for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2015 the Court granted a Joint Motion for Partial Remand vacating that portion of the Board's decision which denied an increased evaluation for posttraumatic stress disorder.

The issue of entitlement to an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran that fully addressed all notice elements.  The Veteran has not alleged any error in the timing or content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment and personnel records are associated with the claims file.  All post-service treatment records pertaining to claimed hearing loss that have been identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of determining service connection, as they involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted, the claim was remanded in August 2014 for additional development.  There having been substantial compliance with the Board's remand instructions, adjudication of the case on the merits may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran seeks entitlement to service connection for bilateral hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been provided two VA examinations during the course of the appeal.  At a VA audiological examination in March 2011, pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
20
LEFT
10
10
15
15
25

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 96 percent bilaterally.  

At a February 2015 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
15
LEFT
15
15
15
15
20

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 96 percent bilaterally.  

The reports of the March 2011 and February 2015 VA examinations clearly show the Veteran did not demonstrate a hearing loss as that term is defined for VA purposes.  38 C.F.R. § 3.385.  Both VA examiners explicitly stated the Veteran's hearing is normal bilaterally.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss for VA purposes at any point during the pendency of the current appeal.

The Board acknowledges that the Veteran himself has claimed that he suffers from bilateral hearing loss as a result of his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted above, the Board's August 2014 decision denying entitlement to an increased initial evaluation for PTSD was vacated by the Court.  Upon review of the record, the Board finds that additional development is required prior to a decision on the merits.

Initially, the Board observes that VA treatment records dated after March 2011 are not associated with the electronic claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file.

In addition, the Veteran has not been provided a VA examination to address the severity of his PTSD since February 2011, a period of over four years.  In light of the symptomatology discussed in the Joint Motion, as well as the length of time since his PTSD was last evaluated, the Board finds a new examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, both the RO in a November 2012 supplemental statement of the case, and the parties to the Joint Motion, discussed evidence that is not located in the virtual claims file.  While it is unclear whether this evidence had previously been associated with the paper claims file, given these missing records, on remand the virtual claims file should be rebuilt to ensure a complete record.

Accordingly, the case is REMANDED for the following action:

1. All efforts must be undertaken to rebuild the Veteran's virtual claims file.  As it appears that the entirety of the physical claims file was not scanned, the AOJ must pull it from the scanning facility and rescan all paper files.

2. Obtain and associate with the claims file all VA records related to mental health treatment generated since March 2011, as well as any previous records which may be absent from the virtual claims file.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD.  The entire claims file, to include all VBMS records, must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment, and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

4. The Veteran is to be notified that it is his responsibility to report for the examination and to be cooperative in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation should be associated with the file including the notice provided to the Veteran at his last known address and whether such notice was returned as undeliverable.

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


